Honorable Charles J. Lieck, Jr.
Criminal District Attorney
Courthouse
San Antonio, Texas
                                  Opinion No. WW-681
                                  Re:   Constitutionality of
                                        Senate Bill No. 193,
                                        Acts 56th Legislature,
                                        Regular Session, 1959,
                                        Chapter 27, Page 52,
                                        relating to appointment
                                        and salaries of court
                                        reporters in certain
Dear Mr. Lieck:                         counties.
       You have requested an opinion on the constitutionality
of Senate Bill No. 193, Acts 56th Legislature, Regular Session,
1959, Chapter 27, Page 52, providing for the appointment and
salaries of court reporters In counties havln2 a population of
not less than three hundred sixty thousand (3 0,000 nor more
than six hundred twelve thousand (612,000),according to the
1950 Federal Census, as follows:
           "Section 1. In all counties in the State of
      Texas having a population of not less than three
      hundred sixty thousand ( 60,000) nor more than six
      hundred twelve thousand ?612,000), according to the
      1950 Federal Census, the Judge of each District Court,
      civil and criminal, and the Judge of each County
      Court at Law, civil or criminal, shall appoint an
      official shorthand reporter for such court. Such
      appointment shall be evidenced by an order entered
      on the minutes of each such court. Such appoint-
      ment, when once made, shall continue in effect from
      year to year, unless otherwise ordered by the Judge
      of the Court in which such reporter serves. The
      compensation of such reporter shall be not less than
                                                            r   .




Hon. Charles J. Lieck, Jr., page 2 (WW-681)


      Seventy-five Hundred Dollars ($7500.00) nor more
      than Eighty-five Hundred Dollars ($8500.00)per
      annum; such compensation shall be determined, set,
      and allowed by the judge of such court or courts
      within such minimum and maximum compensation
      authorized hereby; in addition to compensation for
      transcript fees as provided by law; . . ."
       Senate Bill No. 193, was enacted and is constitutional
under the provisions of Section 1 of Article V of the cnnstltution
of Texas, which provides in part:
            "The judicial power of this State shall be
       vested in one Supreme Court, in Courts of Civil
       Appeals, in a Court of Criminal Appeals, in Dis-
       trict Courts, In County Courts, in Commissioners
       Courts, in Courts of Justices of the Peace, and in
       such other courts as may be provided by law.
            ,I
             . . .
            "The Legislature may establish such other
       courts as it may deem necessary and prescribe the
       jurisdiction and organization thereof, and may
       conform the jurisdiction of the District and other
       inferior courts thereto."
       In Tom Green County v. Proffitt, 195 S.W.2d 845 (Tex.
Civ.App. 194b) the Court in ruling on a similar Act, Article
2326, Vernon's'Civil Statutes, prescribing salaries for various
court reporters, held in referring to Section 1, Article V of the
Constitution of Texas:
            "This provision has been construed as authorizing
       local or special laws affecting the functioning of the
       different courts throughout the,State:


            "In so far as H.B. 555 relates to district
       court reporters it deals with state employees. In
       so far as itrelates to reporters of county courts
       at law it provides as an incident for the functioning
       of courts which the Legislature creates under express
       authority of Art. V, Sec. 1."
    .-




Hon. Charles J. Lieck, Jr., page 3 (W-681)

       In line with the decision of the Texas Court of Civil
Appeals In Tom Green County v. Proffitt, and Attorney General's
Opinions R-2386 (1951) R-2459 (1951) holding that district
court reporters are &te   employees and that county court at
law reporters may be regulated under the power which the
Legislature has to create such courts,it is evident that Senate
Bill 193, does not conflict with Section 56, Article III of the
Constitution of Texas, which provides among other things that
the Legislature shall not pass any local or special laws creating
offices or prescribing duties of officers in counties, or regu-
lating affairs of counties, unless some other section of the
Constitution authorizes such an Act. Therefore, it Is our opinion
that Senate Bill No. 193 is constitutional.
                                                      .
                               SUMMARY
            Senate Bill 193, Acts 56th Legislature,
            Regular Session, 1959, Chapter 27, Page 52,
            regulating the appointment and salaries of
            district and county court at law reporters
            in counties having a population of not less
            than three hundred sixty thousand (360,000)
            nor more than six hundred twelve thousand
            (612,000), according to the 1950 Federal
            Census, is constitutional under Section 1
            of Article V of the Constitution of Texas,
            and does not conflict with Section 56 of
            Article III of the Texas Constitution.
                                     Yours very truly,
                                     WILL WILSON
                                     Attorney General of Texas



                                     BYJohn C. Steinberger
                                       Assistant
JCS:rm:me
APPROVED:
OPINION COMMITTEE
Gee. P. Blackburn, Chairman
Wallace Finfrock
Linward Shivers
Joseph G. Rollins, Jr.
L. P. Lollar
Robert 0. Scofield
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore